Exhibit 99.1 Unaudited Pro Forma Condensed Combined Financial Information On October 9, 2015, in connection with the previously announced Agreement and Plan of Merger (the “Agreement”), dated as of September 23, 2015, by and among PMI, BillGuard, Beach Merger Sub, Inc., a wholly owned subsidiary of PMI (“Merger Sub”) and Shareholder Representative Services LLC, solely in its capacity as the Stockholders’ Representative, PMI acquired all of the outstanding shares of BillGuard, and merged BillGuard with and into Merger Sub, with BillGuard surviving the merger (the “Merger”). The following unaudited pro forma combined condensed financial information and related notes has been prepared in accordance with SEC Regulation S-X Article 11 and present the historical condensed combined financial information of PMI and Billguard after giving effect to PMI’s acquisition of Billguard that was completed on October 9, 2015 as well as the assumptions, reclassifications, and adjustments described in the accompanying notes to the unaudited pro forma condensed combined financial statements. The Unaudited Pro Forma Condensed Combined Balance Sheet as of September 30, 2015 is presented as if the acquisition of BillGuard had occurred on September 30, 2015.The Unaudited Pro Forma Condensed Combined Statements of Operations for the year ended December 31, 2014 and the nine months ended September 30, 2015 has been presented as if the acquisition had occurred on January 1, 2014.The historical financial information is adjusted in the unaudited pro forma condensed combined financial statements to give effect to pro forma adjustments that are (1) directly attributable to the acquisition, (2) factually supportable, and (3) with respect to the pro forma condensed combined statements of operations, expected to have a continuing impact on the combined results. The unaudited pro forma condensed combined financial information is not necessarily indicative of the combined financial position or results of operations that would have been realized had the acquisition occurred as of the dates indicated, nor is it meant to be indicative of any anticipated combined financial position of future results of operations that PMI will experience after the acquisition. No adjustment has been made for actions that may be taken following the completion of the acquisition, such as any of PMI's integration plans related to BillGuard. Additionally, the impact of any potential cost savings or one-time costs that may result from the acquisition are not reflected in the unaudited pro forma condensed combined financial information. As a result, the actual amounts recorded in the consolidated financial statements of PMI will differ from the amounts reflected in the unaudited condensed combined pro forma financial statements, and the differences may be material. The unaudited pro forma condensed combined financial information was prepared using the purchase method of accounting for business combination with PMI treated as the acquiror. Accordingly, the historical consolidated financial information has been adjusted to give effect to the impact of the consideration paid in connection with the acquisition. In the Unaudited Pro Forma Condensed Combined Balance Sheet, PMI’s cost to acquire BillGuard has been allocated to the assets acquired and liabilities assumed based upon management’s preliminary estimate of their respective fair values as of the date of acquisition. The difference between the fair value of the consideration paid and the fair value of the assets and liabilities acquired has been recorded as goodwill. The amounts allocated to acquired assets and liabilities in the Unaudited Pro Forma Condensed Combined Balance Sheet are based on management’s preliminary internal valuation estimates and consultations with outside valuation experts. Definitive allocations are being performed and will be finalized based upon certain valuations and other studies, including but not limited to studies regarding intangible assets, deferred revenues, and contingent consideration. These valuations and other studies will be completed by PMI and in some cases in consultation with outside valuation specialists. Accordingly, the purchase allocation pro forma adjustments are preliminary and have been made solely for the purpose of providing unaudited pro forma condensed combined financial information and are subject to revision based on a final determination of fair values. Unaudited Pro Forma Condensed Combined Balance Sheet
